DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, at the end of the second receiving step, “the at least one the integrated access and backhaul node” should be changed to “the at least one integrated access and backhaul node”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (WO 2020/029196).

Regarding claim 1: Chen discloses a communication method implemented at a centralized unit of an integrated access and backhaul donor in an integrated access and backhaul system, comprising: 
transmitting a first admission request to a distributed unit of the integrated access and backhaul donor, wherein 5the first admission request comprises information about a resource set to be established for a terminal device (disclosed throughout; see step 3 of Figure 2, for example; the UE context modify request is the admission request and as indicated in the third paragraph of p. 7, this message includes a list of DRBs, which is interpreted as a resource set; as indicated in Figure 2, this admission request is transmitted from a centralized unit in an IAB (donor CU) to a distributed unit of the IAB donor (donor DU)); 
receiving a first admission response from the distributed unit, wherein the first admission response indicates whether one or more resources in the resource set are to be accepted by the distributed unit (disclosed throughout; see step 5 of Figure 2, for example; as indicated on page 8, this message “contains a list of DRBs that are successfully established/modified and a list of DRBs that failed to be established/modified”); 
10transmitting a second admission request to each of at least one integrated access and backhaul node, wherein the second admission request comprises information about the resource set (disclosed throughout; see at least step 6 of Figure 2 and page 8, which indicates that the UE context modify request similarly includes information about the resource set (the list of DRBs)); 
receiving a second admission response from each of the at least one integrated access and backhaul node, wherein the second admission response indicates whether one or more resources in the resource set are to be accepted by a respective integrated access and backhaul node among the at least one the integrated access and backhaul 15node (disclosed throughout; see at least step 8 of Figure 2 and page 8, which indicates that the UE context modify request similarly includes information about whether the DRBs are successfully established/modified); and 
in response to determining that at least one resource in the resource set is to be accepted by the distributed unit and the at least one integrated access and backhaul node, transmitting to an integrated access and backhaul node serving the terminal device a request for establishing a context of the terminal device, wherein the request comprises information about the at least one resource (disclosed throughout; see at least step 9 of Figure 2 and page 8, which indicate that the donor CU sends a request to establish the context between the IAB node 1 and the UE and includes at least a DRB).

Regarding claim 8: Chen discloses a communication method implemented at distributed unit in an integrated access and backhaul system, comprising: 
receiving an admission request from a centralized unit of an integrated access and backhaul donor in the integrated access and backhaul system, wherein the admission request comprises information about a resource set to be established for a terminal device, the information comprises quality of service information associated with the resource set (disclosed throughout; see step 3 of Figure 2, for example; the UE context modify request is the admission request and as indicated in the third paragraph of p. 7, this message includes a list of DRBs, which is interpreted as a resource set; as indicated in Figure 2, this admission request is transmitted from a centralized unit in an IAB (donor CU) to a distributed unit of the IAB donor (donor DU); further, as indicated at the top of p. 8, the request also includes QoS parameters for the DRBs); 
determining whether one or more resources in the resource set is to be accepted based on the quality of service information (disclosed throughout; as indicated on page 8, the distributed unit in an IAB node transmits a message that “contains a list of DRBs that are successfully established/modified and a list of DRBs that failed to be established/modified”; clearly, the DU determines whether the resources/DRBs are accepted prior to sending this message based on the received QoS information); and 
transmitting an admission response to the centralized unit, wherein the admission response indicates a result of the determining (disclosed throughout; see step 5 of Figure 2, for example; as indicated on page 8, this message “contains a list of DRBs that are successfully established/modified and a list of DRBs that failed to be established/modified”).

Regarding claim 16: Chen discloses a network device, comprising: 
at least one processor (see processor 1204 of Figure 12, for example); and 
at least one non-transitory memory including computer program code (see memory 1206 of Figure 12 and pages 28-29, for example); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the device to perform the method of any of claim 1 (see the rejection of claim 1 above).

Regarding claim 17: Chen discloses a network device, comprising: 
at least one processor (see processor 1204 of Figure 12, for example); and 
at least one non-transitory memory including computer program code (see memory 1206 of Figure 12 and pages 28-29, for example); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the device to perform the method of claim 8 (see the rejection of claim 1 above).

Regarding claim 18: Chen discloses a communication apparatus (see Figure 12, for example; the elements of Figure 12 disclose the claimed circuitry below), comprising: 
circuitry configured to transmit a first admission request to a distributed unit of the integrated access and backhaul donor, wherein the first admission request comprises information about a resource set to be established for a terminal device (disclosed throughout; see step 3 of Figure 2, for example; the UE context modify request is the admission request and as indicated in the third paragraph of p. 7, this message includes a list of DRBs, which is interpreted as a resource set; as indicated in Figure 2, this admission request is transmitted from a centralized unit in an IAB (donor CU) to a distributed unit of the IAB donor (donor DU)); 
circuitry configured to receive a first admission response from the distributed unit, wherein the first admission response indicates whether 9 one or more resources in the resource set are to be accepted by the distributed unit (disclosed throughout; see step 5 of Figure 2, for example; as indicated on page 8, this message “contains a list of DRBs that are successfully established/modified and a list of DRBs that failed to be established/modified”); 
circuitry configured to transmit a second admission request to at least one integrated access and backhaul node, wherein the second admission request comprises information about the resource set (disclosed throughout; see at least step 6 of Figure 2 and page 8, which indicates that the UE context modify request similarly includes information about the resource set (the list of DRBs)); 
circuitry configured to receive a second admission response from the at least one integrated access and backhaul node, wherein the second admission response indicates whether one or more resources in the resource set are to be accepted by the integrated access and backhaul node (disclosed throughout; see at least step 8 of Figure 2 and page 8, which indicates that the UE context modify request similarly includes information about whether the DRBs are successfully established/modified); and 
circuitry configured to transmit to an integrated access and backhaul node serving the terminal device a request for establishing a context of the terminal device in response to determining that at least one resource in the resource set is to be accepted by the distributed unit and the at least one integrated access and backhaul node, wherein the request comprises information about the at least one resource (disclosed throughout; see at least step 9 of Figure 2 and page 8, which indicate that the donor CU sends a request to establish the context between the IAB node 1 and the UE and includes at least a DRB).

Regarding claim 19: Chen discloses a communication apparatus (see Figure 12, for example; the elements of Figure 12 disclose the claimed circuitry below), comprising: 
circuitry configured to receive an admission request from a centralized unit of an integrated access and backhaul donor in the integrated access and backhaul system, wherein the admission request comprises information about a resource set to be established for a terminal device, the information comprises quality of service information associated with the resource set (disclosed throughout; see step 3 of Figure 2, for example; the UE context modify request is the admission request and as indicated in the third paragraph of p. 7, this message includes a list of DRBs, which is interpreted as a resource set; as indicated in Figure 2, this admission request is transmitted from a centralized unit in an IAB (donor CU) to a distributed unit of the IAB donor (donor DU); further, as indicated at the top of p. 8, the request also includes QoS parameters for the DRBs); 
circuitry configured to determine whether one or more resources in the resource set is to be accepted based on the quality of service information (disclosed throughout; as indicated on page 8, the distributed unit in an IAB node transmits a message that “contains a list of DRBs that are successfully established/modified and a list of DRBs that failed to be established/modified”; clearly, the DU determines whether the resources/DRBs are accepted prior to sending this message based on the received QoS information); and 10
circuitry configured to transmit an admission response to the centralized unit, wherein the admission response indicates a result of the determining (disclosed throughout; see step 5 of Figure 2, for example; as indicated on page 8, this message “contains a list of DRBs that are successfully established/modified and a list of DRBs that failed to be established/modified”).

Regarding claim 20: Chen discloses a non-transitory computer-readable medium storing a computer program thereon, the computer program, when executed by a processor (see processor 1204 and memory 1206 of Figure 12 and pages 28-29, for example), causing the processor to carry out the method of claim 1 (see the rejection of claim 1 above).

Regarding claim 21: Chen discloses a non-transitory computer-readable medium storing a computer program thereon, the computer program, when executed by a processor (see processor 1204 and memory 1206 of Figure 12 and pages 28-29, for example), causing the processor to carry out the method of claim 8 (see the rejection of claim 8 above). 

Regarding claim 15: Chen discloses the limitation that the distributed unit is implemented in the integrated access and backhaul donor (see element 208 of Figure 2, which indicates that the distributed unit (DU) is a donor DU and thus integrated in the donor IAB).  

Allowable Subject Matter
Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (US 2021/0168646) discloses a method for integrated access and backhaul bearer management.
Wei et al (US 2021/0045036) discloses a method for controlling network infrastructure, including IAB nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 27, 2022